Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

 Response to Amendment
The amendment filed on 2/24/2021 has been entered. Claims 1-24 are currently amended.  Claims 1-24 are pending and are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 9, filed on 2/24/2021, with respect double patenting rejection has been fully considered and is persuasive. The double patenting rejection has been withdrawn.
Applicant’s argument, see page 9-13, filed on 2/24/2021, with respect to 103 rejection over Eckert in view of Anthony, Haszler, Romanowski and Gunther, has been fully considered but is not persuasive.
Applicant made argument that Eckert in view of Anthony would not make obvious of the etching limitation of the claim because Eckert does not teach etching, and Anthony teaches etching in a direct chill casting method after hot rolling instead of in a continuous casting process and is silent as to the temperature of the strip when chemical etching is applied.
First, claim 1 recites “providing a continuously casting aluminum alloy article” which does not require a continuous casting process in conjunction with the claimed etching.
Second, Anthony teaches “the hot rolling scale was removed by caustic etching and rinsing” [col.4 ln. 67], which resulted in removing surface feature from the aluminum article.  Substituting equivalents known for the same purpose supports a rejection under 103 (MPEP 2144.06).  Eckert teaches abrasion to remove surface defects [col.2 ln. 18-19].  Anthony teaches etching to remove scale which is a defect.  Eckert’s abrasion method and Anthony’s etching method achieved the same result. Therefore, substituting Anthony is prima facie obvious because it is obvious to substitute art-recognized equivalents for the same purpose. 
Applicant made argument that Haszler and Romanowski teach sawing but not in a continuous casting process, thus there is no motivation to be combined with Eckert.
First, claim 1 recites “providing a continuously casting aluminum alloy article” which does not require a continuous casting process in conjunction with the claimed sawing.
Second, Eckert teaches continuous casting process and removing surface features by abrasion.  Haszler teaches sawing: “AA 7050 T 7451 thick precursor plates were manufactured by casting ingots having, after scalping and sawing, a thickness of about 400 mm, a width in the range of 1070 to 1470 mm and a length in the range of 1700 to 3300 mm, followed by homogenization and preheating prior to hot deformation and solutionizing, quenching, stress relieving and aging” [col.4 ln.3-9].  Thus, sawing is following casting; and there is no limitation to continuous casting process.  Haszler does not limit the casting to a direct chill casting 
Applicant made argument that Gunther teaches the disadvantage of the mechanical removing (grinding, scraping or milling) in the background.  However, it is not clear how this background teaching would teach away from combining Haszler with Eckert.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 5590703 A) in view of Haszler et al (US 5803997 A).
Regarding claim 1, Eckert teaches a method for removing a surface defects of continuously cast article from a solidified body of metal immediately after exiting the casting mold [column 2 line 26 to 34].  “This invention relates to metals such as aluminum and to metal ingot, slab, strip or billet and the like” [col.1 ln.6], overlapping the claimed strip or a sheet.
Eckert teaches a method for removing a surface defects of aluminum strip from continuously casting immediately after exiting the casting mold [column 2 line 26 to 34].  Therefore, the claimed “before cold rolling” is prima facie obvious.
Eckert teaches the removing step is below the solidus temperature of the metal [column 2 line 42]. Since solidus temperature is 1070 °F for aluminum, it overlaps the claimed temperature of at least 400 degrees Fahrenheit.
Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects (column 2 line 46); thus the dimension of the surface feature on the treated article is less than the corresponding dimension on the continuously cast article.  
Eckert does not expressly teach removal by sawing as claimed.  Haszler teaches processes for manufacturing thick aluminum alloy plate having improved properties (col.1 ln. 5): “AA 7050 T 7451 thick precursor plates were manufactured by casting ingots having, after scalping and sawing, a thickness of about 400 mm, a width in the range of 1070 to 1470 mm and a length in the range of 1700 to 3300 
Substituting equivalents known for the same purpose supports a rejection under 103 (MPEP 2144.06).   Haszler’s scalping and sawing removes material from the casting article. Eckert’s abrasion also removes material from the casting article.  Thus, Haszler is trying to solve the same problem of removing surface defects from aluminum substrate as Eckert.  Therefore, substituting Haszler to Eckert is prima facie obvious.  These teachings apply to claims 2-8 and 24.

Regarding claim 2, Eckert teaches the removing is carried out “shortly after casting” [column 2 line 5-7] and below the solidus temperature of the metal [column 2 line 42]. Since solidus temperature is 1070 °F for aluminum, it overlaps the claimed temperature of at least 700 degrees Fahrenheit. Eckert teaches the surface to be treated can be metal strip [column 3 line 50] and the treated surface is aluminum [title]. Eckert teaches the aluminum slab is continuously casted by belt caster, block casters, or roll caster [column 2 line 25-30], overlapping the current claimed “one or more of a rotary caster, a twin-roll caster, a block 

Regarding claim 3, Eckert teaches the surface defects include oxides [column 1 line 47], which is a compositional deviation as in the current invention.  Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association [column 3 line 34], overlapping the collection of alloys claimed. Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 10 micron and most of the first target surface feature is removed and at least 75% of the first target surface feature is removed from the first surface during the removing step.

Regarding claim 4, Eckert in view of Haszler teaches the removing step as applied in claim 2. Eckert further teaches that the surface defects can be topographical defects including surface roughness and solidification related defects, including drags [column 1 line 18-29], overlapping the currently claimed surface feature of one or more of a step, ramp, bow, buckle, streak, drag mark, and block joint.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 50 microns of material is removed and at least 75% of the first target surface feature is removed.  Eckert teaches that the removing step is between the casting step and the hot rolling step [column 3 line 63].

Regarding claim 8, Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association [column 3 line 34], overlapping the collection of alloys claimed.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 25% of the first target surface feature is removed during the removing step.

Claims 9-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 5590703 A) in view of Anthony et al (US 4093782 A).
Regarding claim 9, Eckert teaches a method for removing a surface defects of aluminum strip from continuously casting by abrasion from a solidified body of metal immediately “shortly after casting” [column 2 line 5-7] and below the solidus temperature of the metal [column 2 line 42]. Since solidus temperature is 1070 °F for aluminum, it overlaps the claimed temperature of at least 500 degrees Fahrenheit.  The removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46]; thus the dimension of the surface feature on the treated article is less than the corresponding dimension on the continuously cast article.  Eckert is silent about the width of the continuous casting strip and whether the width is maintained constant or not.  Eckert describes a normal rolling operation that is similar to applicant’s process, and never teaches that the width really changes; so constant width can be assumed. 
Eckert does not teach the thickness is reduced by one or more of chemically etching, plasma etching, and laser etching.  However, Anthony teaches removing hot rolling scale from aluminum alloy by caustic etching [column 4 line 67-68].  Caustic etching is chemical etching.  Substituting equivalents known for the same purpose supports a rejection under 103 (MPEP 2144.06).  Eckert’s abrasion method resulted in the same result of removing surface feature from the aluminum article. Therefore, substituting Anthony is prima facie obvious. 

Regarding claim 10, Eckert teaches the removing is carried out “shortly after casting” [column 2 line 5-7] and at temperature below the solidus temperature of the metal (column 2 line 42), overlapping the claimed temperature of at least 700 degrees Fahrenheit as stated above. Eckert teaches the aluminum slab is continuously casted by belt caster, block casters, or roll caster (column 2 line 25-30), meeting the current claimed “one or more of a rotary caster, a twin-roll caster, a block caster, a twin-belt caster, and a single roll caster”.  Eckert teaches the 

Regarding claim 11, Eckert teaches the surface defects include oxides [column 1 line 47], which is a compositional deviation as in the current invention.  Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association (column 3 line 34).  Therefore, it reads on the collection of alloys claimed.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 10 micron and most of the first target surface feature is removed and at least 75% of the first target surface feature is removed from the first surface during the reducing of the thickness of the target surface feature.

Regarding claim 12, Eckert in view of Antony teaches the removing step as applied in claim 10.  Eckert further teaches that the surface defects can be topographical defects including surface roughness and solidification related defects, including drags [column 1 line 18-29], overlapping the currently claimed surface feature of one or more of a step, ramp, bow, buckle, streak, drag mark, and block joint.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 50 microns of material is removed and at least 75% of the first target surface feature is removed.

Regarding claim 13, Eckert teaches the surface defects include oxides [column 1 line 47].  Eckert teaches the removing is carried out “shortly after casting” [column 2 line 5-7] and at temperature below the solidus temperature of the metal (column 2 line 42), overlapping the claimed temperature of at least 700 degrees Fahrenheit as stated above.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 75% of the first target surface feature is removed.

Regarding claim 14, Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], overlapping the claimed at least 50 microns of material is removed and at least 75% of the first target surface feature is removed.

Regarding claim 15, Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association (column 3 line 34).  Therefore, it reads on the collection of alloys claimed.  Eckert teaches the removing is carried out “shortly after casting” [column 2 line 5-7] and at temperature below the solidus temperature of the metal (column 2 line 42), overlapping the claimed temperature of at least 700 degrees Fahrenheit as stated above.  

Regarding claim 16, Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association (column 3 line 34).  Therefore, it reads on the 

Regarding to claim 17, Eckert teaches a method for removing a surface defects of continuously cast article from a solidified body of metal immediately after exiting the casting mold [column 2 line 26 to 34].  “This invention relates to metals such as aluminum and to metal ingot, slab, strip or billet and the like” [col.1 ln.6], overlapping the claimed strip or a sheet.
Eckert teaches a method for removing a surface defects of aluminum strip from continuously casting immediately after exiting the casting mold [column 2 line 26 to 34].  Therefore, the claimed “before cold rolling” is prima facie obvious.
Eckert teaches the removing step is below the solidus temperature of the metal [column 2 line 42]. Since solidus temperature is 1070 °F for aluminum, it overlaps the claimed temperature of at least 400 degrees Fahrenheit.
Eckert in view of Anthony or Guenther teaches removing material from the surface by chemical etching as applied to claim 1.  These teachings apply to claims 18-23.

Regarding claim 18, Eckert teaches the surface is substantially free of said surface defects [column 2 line 46]; the removing is carried out “shortly after casting” [column 2 line 5-7] and at temperature below the solidus temperature of the metal [column 2 line 42], meeting  the claimed temperature of at least 700 degrees Fahrenheit. Eckert teaches the surface to be treated can be metal strip [column 3 line 50] and the treated surface is aluminum [title].  Eckert 

Regarding claim 19, Eckert teaches the surface defects include oxides [column 1 line 47], which is a compositional deviation as in the current invention.  Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association [column 3 line 34].  Therefore, it reads on the collection of alloys claimed.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], meeting the claimed at least 10 micron and most of the first target surface feature is removed from the first surface during the removing step.

Regarding claim 20, Eckert in view of Antony teaches the removing step as applied in claim 18.  Eckert further teaches that the surface defects include drags [column 1 line 26], meeting the currently claimed surface feature of one or more of a step, ramp, bow, buckle, streak, drag mark, and block joint.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects [column 2 line 46], meeting the current claim of most of the first target surface feature is removed from the first surface during the removing step and at least 50 microns of material is removed.  Eckert teaches that the removing step is between the casting step and the hot rolling step [column 3 line 63].

Regarding claim 24, Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association (column 3 line 34).  Therefore, it reads on the collection of alloys claimed.  Eckert teaches the removed layer has a thickness of 10-300 µm and the surface is substantially free of said surface defects (column 2 line 46), meeting the claimed at least 10 micron and most of the first target surface feature is removed from the first surface during the removing step.

Claims 6-7 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 5590703 A) in view of Haszler et al (US 5803997 A), further in view of Akashi et al (US 6582586 B1).
Regarding claim 6, Eckert in view of Haszler teaches the method of removing surface features by sawing in claim 1. Eckert in view of Haszler does not teach the removing is performed after hot rolling is completed.
Akashi teaches a process and an apparatus for removing scales and preventing scale formation on hot rolled or heat-treated metallic materials or hot metallic materials, such as steel, iron alloys, copper, copper alloys, zinc, zinc alloys, aluminium, aluminium alloys on the like materials in such circumstances as to form oxide scales as in a hot rolling step and/or a cold rolling step or a heat-treating step following the continuous casting step, or a hot metallic material cooling step following these steps or in a pickling step as well [col.1 ln.9-18].  Referring to Fig. 1, the step of removing scales is after the final hot rolling mill 1.  Akashi teaches that the purpose of this process is to remove oxide scales formed in the finish rolling mill and also oxide scales formed in the cooling step [col.6 ln.42-58].  Therefore, in order to remove scales formed 

Regarding claim 7, Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association [column 3 line 34].  Therefore, it reads on the collection of alloys claimed.  Eckert teaches the removing is carried out “shortly after casting” [column 2 line 5-7] and at temperature below the solidus temperature of the metal (column 2 line 42), overlapping the claimed temperature of at least 500 degrees Fahrenheit as stated above.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Eckert (US 5590703 A) in view of Anthony et al (US 4093782 A), further in view of Akashi et al (US 6582586 B1).
Regarding claim 22, Eckert in view of Anthony teaches the method of removing surface features by etching in claim 17. Eckert in view of Anthony does not teach the removing is performed after hot rolling is completed.
Akashi teaches a process and an apparatus for removing scales and preventing scale formation on hot rolled or heat-treated metallic materials or hot metallic materials, such as steel, iron alloys, copper, copper alloys, zinc, zinc alloys, aluminium, aluminium alloys on the like materials in such circumstances as to form oxide scales as in a hot rolling step and/or a cold rolling step or a heat-treating step following the continuous casting step, or a hot metallic material cooling step following these steps or in a pickling step as well [col.1 ln.9-18].  Referring 

Regarding claim 23, Eckert teaches that the metal can be applied to all aluminum alloys as set forth by the Aluminum Association [column 3 line 34].  Therefore, it reads on the collection of alloys claimed.  Eckert teaches the removing is carried out “shortly after casting” [column 2 line 5-7] and at temperature below the solidus temperature of the metal (column 2 line 42), overlapping the claimed temperature of at least 500 degrees Fahrenheit as stated above.

Allowable Subject Matter
Claims 5 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Dependent claims 5 and 21 direct to a method of removing surface feature from continuously cast aluminum alloy article, wherein the removing is performed between hot rolling stands.  There is no prior art that teaches or makes obvious the aforementioned limitations as claimed.
The closest prior art is the disclosure of Eckert (US 5590703 A) in view of Haszler et al (US 5803997 A), Anthony et al (US 4093782 A),  Guenther et al (DE2418642A1), 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734